Citation Nr: 0618145	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
bilateral nuclear sclerotic cataracts, evaluated as 30 
percent disabling.

2.  Entitlement to service connection for anisocoria-iris 
sphincter dysfunction of the right eye, claimed as loss of 
right eyesight, on a direct basis or as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2002 
and January 2003 of the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing with the 
undersigned in February 2006.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.


FINDINGS OF FACT

1.  The veteran's bilateral cataract disability includes 
corrected visual acuity of 20/100 in the right eye and 20/20 
in the left eye.

2.  Anisocoria-iris sphincter dysfunction of the right eye, 
claimed as loss of right eyesight, is not shown by competent 
medical evidence to be linked to service or the veteran's 
service connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for bilateral nuclear sclerotic cataracts have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West Supp. 2005); 
38 C.F.R. §§ 4.84A, Diagnostic Codes 6028 and 6078 (2005).

2.  Anisocoria, iris sphincter dysfunction of the right eye, 
claimed as loss of right eyesight, was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated April 1969 through January 1972; prior 
rating decisions; the veteran's contentions; VA records for 
outpatient treatment; VA examination reports; private medical 
records; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v.Derwinski, 2 
Vet. App. 492 (1992).
I.  Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155 (West Supp. 2005).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
See 38 C.F.R. §§ 4.1 and 4.2 (2005).  Since the veteran 
appealed the initial rating assigned for his bilateral 
nuclear sclerotic cataracts, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).

The veteran filed his original claim in February 2001.  In 
January 2003, the RO assigned a noncompensable disability 
evaluation for his cataracts.  In a subsequent rating 
decision dated in September 2003, the veteran's disability 
rating was increased to 30 percent for the entire appeal 
period.

The veteran contends that his current disability evaluation 
does not adequately represent his level of disability.  The 
veteran is rated under 38 C.F.R. § 4.84A, Diagnostic Codes 
(DC) 6028 and 6078.  DC 6028 addresses senile and other 
cataracts.  Both pre- and post-operative cataracts are rated 
on impairment of vision.  DC 6078 is assigned when vision in 
one eye is 20/100 and vision in the other eye is 20/70.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for bilateral nuclear sclerotic cataracts.  The 
evidence of record simply does not show that the veteran's 
service-connected cataracts have best corrected visual acuity 
that would warrant a higher disability evaluation.

VA outpatient treatment records dated from June 1992 through 
January 1996 and June 2000 through June 2001 noted the 
veteran's complaints of decreased vision bilaterally and 
addressed his eye condition as a change in prescription for 
lenses.

In September 2001, the veteran participated in a VA 
examination.  The examiner diagnosed the veteran with 
anisocoria, right iris sphincter dysfunction, nuclear 
sclerotic cataracts bilaterally and decreased visual acuity.  
It was noted that despite the history of diabetes mellitus, 
there was no evidence of diabetic retinopathy or other ocular 
complications of diabetes mellitus found upon examination.  
The etiology of the anisocoria appeared to be a remote 
sphincter injury of the right eye.  The cause of the injury 
was unknown and possible etiologies included trauma, ischemia 
and/or intraocular inflammation.  The underlying condition 
appeared to be inactive.  

The exact etiology of the veteran's cataracts was unknown, 
but more likely than not, the development of cataracts was 
related to advancing age.  The examiner concluded that 
despite the finding of mild nuclear sclerotic cataracts in 
both eyes, the etiology of decreased visual acuity of the 
right eye was unexplained.  The veteran's uncorrected visual 
acuity was 20/400 in the right eye and 20/50 in the left eye.  
Corrected visual acuity was 20/50 in the right eye and 20/25 
in the left eye.

In September 2003, the veteran submitted to a VA examination.  
The examiner noted that the veteran reported a history of a 
right eye injury during an assault while in combat in 
Vietnam.  The veteran's right eye uncorrected visual acuity 
was 20/100 in the right eye and 20/40 in the left eye.  The 
veteran's corrected visual acuity was 20/50 in the right eye 
and 20/25 in the left eye.  The examiner performed a Goldman 
Visual Field test.  The right eye had marked irregular 
constriction, non-specific.  Superior visual field lost with 
generalized suppression, left eye.  

The left eye showed an average contraction to 37 degrees.  
The field of vision temporally was 50 degrees; vision down 
temporally was 55 degrees; field of vision down was 45 
degrees; field of vision down nasally was 35 degrees; field 
of vision nasally was 35 degrees; field of vision up nasally 
was 25 degrees; field of vision up was 25 degrees; and field 
of vision up temporally was 25 degrees.  The total remaining 
visual field for the left eye was 295.  The veteran's left 
eye visual acuity was 20/70 (6/21).

The right eye showed an average contraction to 27 degrees.  
The field of vision temporally was 40 degrees; vision down 
temporally was 40 degrees; field of vision down was 35 
degrees; field of vision down nasally was 25 degrees; field 
of vision nasally was 25 degrees; field of vision up nasally 
was 20 degrees; field of vision up was 15 degrees; and field 
of vision up temporally was 15 degrees.  The total remaining 
visual field for the right eye was 215.  The veteran's right 
eye visual acuity was 20/100 (6/30).

In an ophthalmology note dated in December 2005, visual 
acuity of the right eye was 20/100 and 20/20 in the left eye.  
A February 2006 note, reflecting treatment for iritis, showed 
visual acuity of the right eye was 20/400 and 20/30 in the 
left eye.

In order to warrant an increased rating, the regulatory 
criteria require a certain level of impairment of visual 
acuity.  The Board finds that the required level of 
impairment of visual acuity is not shown.  

The veteran cannot receive a rating higher than 30 percent 
under Diagnostic Code 6078.  The next higher evaluation of 50 
percent requires visual acuity in both eyes to be 20/100.  
While there has been some fluctuation in the visual acuity of 
the left eye (20/70, 20/40, 20/30 and 20/25), it has never 
been recorded as 20/100.
Additionally, the veteran cannot receive a rating higher than 
30 percent under ratings for diseases of the eye, impairment 
of field vision, or impairment of muscle function.  See 38 
C.F.R. § 4.84a, Diagnostic Codes, 6010, 6012, 6014, 6080, 
6090.  The only diseases of the eye warranting a rating 
higher than 30 percent are tuberculosis of the eye, 
congestive or inflammatory glaucoma, or malignant new 
growths; and none of these diseases are reflected in the 
medical records.  See Diagnostic Codes 6010, 6012, 6014.

The Board notes that the evidence of record also does not 
demonstrate that the veteran suffers from aphakia, thus 
precluding the application of Diagnostic Code 6029.

In sum, the Board finds that the veteran's bilateral nuclear 
sclerotic cataracts more closely resemble the criteria for a 
30 percent rating under DC 6028 and 6078.  See 38 C.F.R. § 
4.7 (2005).  The Board has considered the benefit-of- the-
doubt doctrine; however, as the evidence is not equally 
balanced, in this regard, it does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran contends that he has loss of right eyesight that 
was incurred on a secondary basis, as a result of his 
service-connected diabetes mellitus.  

Here, there is a current diagnosis of loss of right eyesight.  
Specifically, the September 2001 VA examiner noted 
anisocoria-iris sphincter dysfunction of the right eye.  In 
addition, service connection is in effect for diabetes 
mellitus.  The first two elements are accordingly satisfied.

In several VA treatment notes, the veteran has claimed that 
he suffered a right eye injury while in active service.  The 
Board notes that the service medical records do not contain 
any reference to treatment or diagnosis of a right eye 
injury, loss of right eyesight or anisocoria.  In addition, 
there is no diagnosis of anisocoria within a year of service.  
Indeed, anisocoria is not among the chronic diseases for 
which service connection is presumed when manifest within a 
year of separation.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  Even if the 
Board were to accept, for the sake of argument, that the 
veteran had some type of trauma to the right eye during 
service, there would still need to be competent medical 
evidence relating the current condition to that trauma.  
There is none here.

With respect to medical nexus, the veteran provided private 
medical records from J.P.S. Hospital dated October 1993 
through December 1997.  These records detailed the veteran's 
treatment for his right eye.  The condition was diagnosed as 
acute anterior uveitis.  Visual acuity was noted as 20/70 in 
the right eye when the condition began but improved to 20/40 
by the termination of treatment in 1997.  The Board notes 
that while the record did indicate that the veteran had a 
history of diabetes mellitus, there were no statements that 
related the veteran's right eye condition to his diabetes 
mellitus.

A VA outpatient treatment note dated in March 2001, stated 
that the veteran reported his vision loss in his right eye 
was due to a past infection.

The veteran was afforded a VA examination in September 2001.  
The examiner could not determine the etiology of the 
veteran's right eye disability, but hypothesized that 
possible etiologies included trauma, ischemia and/or 
intraocular inflammation.  The underlying condition however, 
appeared to be inactive.  

The September 2003 VA examiner also could not determine the 
etiology of the veteran's right eye disability, but noted 
that the veteran claimed he suffered an injury to his right 
eye while in service.  The examiner stated that he was unable 
to locate any documentation of such an incident.  
Additionally, both VA examinations noted that despite the 
history of diabetes mellitus, there was no evidence of 
diabetic retinopathy or other ocular complications resulting 
from diabetes mellitus.

In an ophthalmology note dated in December 2005, the veteran 
reported a history of having sustained some type of eye 
trauma in combat, but he was not certain.  The examiner noted 
that it was possible that the veteran's severe iritis may 
have been related to the degenerative arthritis in his hips.  
The examiner could not clearly explain the marked decrease in 
vision in the right eye and no nexus opinion was made.

In February 2006, the veteran was seen at the VA 
ophthalmology clinic with complaints of severe pain in his 
right eye.  He was diagnosed as having an acute attack of 
iritis.  A follow-up treatment note dated later in February 
2006 indicated that the veteran's condition had improved.  
The examiner concluded that the veteran's iritis may be 
related to the arthritic type problems and irritable bowel 
syndrome, neither of which are service connected conditions.

The Board has identified no competent medical evidence that 
purports to relate the veteran's right eye disability to his 
service-connected diabetes mellitus.  The Board has 
considered the veteran's statements made in conjunction with 
his claim, and at his hearing in February 2006; however, the 
veteran is not a medical professional and is not competent to 
offer an opinion as to the etiology of his loss of right 
eyesight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Accordingly, the Board finds the opinions of the 
September 2001 and September 2003 VA examiners as well as the 
VA outpatient treatment records to be the most probative 
evidence with respect to medical nexus, and adopts these 
conclusions.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
anisocoria-iris sphincter dysfunction of the right eye, 
claimed as loss of right eyesight, on a direct or secondary 
basis, must be denied.  See 38 U.S.C.A §5107 (West Supp. 
2005).

III.  Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

Letters dated in August 2001 and November 2003 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the 2003 letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The November 2003 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  As the Board concludes above, the 
preponderance of the evidence is against the appellant's 
claims; any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in September 2001 
and September 2003.  See 38 C.F.R. § 3.159(c)(4).  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2005).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The September 2003 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating for bilateral 
nuclear sclerotic cataracts, currently evaluated as 30 
percent disabling, is denied.

Entitlement to service connection for anisocoria-iris 
sphincter dysfunction of the right eye, claimed as loss of 
right eyesight, on a direct basis or as secondary to service-
connected diabetes mellitus, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


